—In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), dated September 30, 1991, which denied his motion for summary judgment and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
Under all of the circumstances of this case, we agree with the Supreme Court’s conclusion that the defendant established its entitlement to judgment as a matter of law. The plaintiff failed to submit an affidavit of an expert medical witness in opposition to that submitted by the defendant in support of its cross motion. Therefore, the plaintiff did not produce the requisite proof to rebut the defendant’s prima facie showing (see, Alvarez v Prospect Hosp., 68 NY2d 320; Canter v Mulnick, 93 AD2d 751, affd 60 NY2d 689).
We have reviewed the plaintiff’s remaining contentions and find them to be without merit. Balletta, J. P., O’Brien, Hart and Friedmann, JJ., concur.